Citation Nr: 1508289	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-37 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tendonitis/bursitis of the left elbow.

2.  Entitlement to service connection for a bilateral eye disorder.

3.  Entitlement to service connection for a disability manifested by sleep problems.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), including generalized anxiety disorder, panic disorder, major depressive disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION


The Veteran, who is the appellant, served on active duty from August 1973 to August 1975 and from July 1978 to July 1980. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2012 decision, the Board remanded the issues listed on the title page of this decision for further development.  As it relates to the issues of entitlement to service connection for a left elbow disorder and an eye disorder, the requested development was accomplished and complied with the Board remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Additional service personnel records were received in January 2015.  Although no waiver of initial RO consideration of those records has been submitted, the records are not pertinent to the issues of entitlement to service connection for left elbow and eye disorders and remand for initial RO consideration is not required.  See 38 C.F.R. § 20.1304 (2014).  

The issue of service connection for an acquired psychiatric disorder other than PTSD, including generalized anxiety disorder, panic disorder, major depressive disorder, and depression, and service connection for sleeping problems is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran is further action is required on his part.  


FINDINGS OF FACT

1.  Any current left elbow disorder is not of service origin. 

2.  The Veteran's current eye disorders are not related to active service.


CONCLUSION OF LAW

1.  The criteria for service connection for a left elbow disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for an disorder, to include glaucoma and cataracts, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the issues of service connection for a left elbow disorder and an eye disorder, the RO, in a July 2006 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The July 2006 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claims. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private medical reports, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  

The Veteran was afforded a VA examination regarding the left elbow in July 2012 and an independent medical opinion was obtained in March 2013.  The Board finds that the VA examination and medical opinion of record are adequate for rating purposes because they were performed and prepared by medical professionals, and were based on thorough examination results of the Veteran, and also reported findings pertinent to rate the claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  

As to the issue of service connection for an eye disorder, the Veteran was afforded a VA examination in August 2012 which includes an opinion as to the etiology of any current eye disorder.  The Board finds that the VA examination report and opinion of record is adequate for rating purposes because it was performed and prepared by a medical professional, and was based on thorough examination of the Veteran, and reported findings pertinent to decide the claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that no further examinations are necessary regarding the above issues.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and through testimony at a hearing if so desired.  The Veteran failed to report for a hearing scheduled in March 2012 and has not requested an additional hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.

Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's diagnosed elbow and eye disorders are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Left Elbow

The Veteran maintains that his current left elbow disorder had its onset in service.   

A review of the Veteran's service treatment reveals that he was seen with complaints of left elbow pain after falling down from a ladder in April 1979.  Tenderness to the left elbow was noted.  X-rays were found to be within normal limits.  A diagnosis of trauma to the left elbow with no permanent disability was rendered.  There were no additional findings of left elbow difficulties for the remainder of the Veteran's period of service.  Moreover, normal findings for the upper extremities were reported at the time of the Veteran's July 1980 service separation examination, with no elbow problems being reported in the "notes" or "summary of defects" portions of the report.  On his initial application for compensation, received in July 1980, the Veteran did not report having any left elbow problems.  The Veteran also did not report having left elbow problems at the time of a July 1980 VA examination.  There were no notations of left elbow problems being noted on musculoskeletal examination performed at that time.  The first notation of left elbow problems subsequent to service was in October 2005, when the Veteran reported having had elbow pain for approximately four years after lifting heavy objects.  

The Veteran was afforded a VA examination in July 2012.  Following examination, a diagnosis of left olecranon bursitis was rendered.  The examiner indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the only indication in service of a left elbow problem was a fall off a ladder in April 1979, with examination showing only tenderness of the elbow.  The examiner observed that post-service examination at a prison noted bilateral elbow pain and explained that the pain was due to heavy lifting after service.  The examiner noted that the Veteran currently had occasional bursa swelling with complaints of soreness to the touch.  The examiner observed that there was no indication that the service examination revealed bursitis.  He further noted that the prison records also did not reveal bursitis.  The examiner observed that there was no indication that the Veteran's periodic bursitis was due to his military service.  The examiner also noted that there was no indication that the Veteran developed a chronic elbow problem after service, due to lack of medical documentation.   

The Board finds that the weight of the evidence does not demonstrate that the Veteran's current elbow disorder, olecranon bursitis, had its onset in service.  While the Veteran was seen with complaints of left elbow pain in service on one occasion, the evidence shows that was no other or further treatment for the elbow and at the time of the separation examination in July 1980 the clinical findings regarding the upper extremities were normal.  As such, the evidence does not demonstrate a left elbow disability was present at the time of separation from active service.  Furthermore, as noted above, the Veteran post-service treatment records confirm that he was not diagnosed with any left elbow problems until early 2000s, more than 20 years following his separation from service.  

As to the Veteran's reports that he has had left elbow problems ever since his period of service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having left elbow problems at the time of his separation from service.  Moreover, on his initial application for compensation, received in July 1980, the Veteran did not report having left elbow problems.  This suggests to the Board that there was no pertinent left elbow symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left elbow disorder at the time of the 1980 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from a left elbow condition since service, or the lack of left elbow symptomatology at the time he filed the claim, or both.  Left elbow pain was first reported in 2005, at which time the Veteran reported having had elbow problems for four years.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed left elbow disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of left elbow symptoms since service are not credible.

As to the Veteran's beliefs that his current left elbow disorder is related to his period of service, the question of causation of such elbow disorders extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of his current left elbow disorder.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current left elbow disorder to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  The July 2012 VA examiner specifically indicated that it was less likely than not that the Veteran's left elbow disorder was related to his period of service and provided detailed rationale to support his opinion following a thorough examination of the Veteran and a complete review of the record.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a left elbow disorder, to include bursitis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Eye Disorder

A review of the Veteran's service treatment records reveals that there were no complaints or findings of eye problems during either period of active service.  At the time of the Veteran's July 1980 service separation examination, the Veteran was noted to have oval corneas, which were not considered disabling.  The Veteran was also noted to have 20/30 vision in his right eye and 20/20 vision in his left eye.  On his initial application for compensation, received in July 1980, the Veteran did not report having any eye problems.  The Veteran did not report having eye problems at the time of a July 1980 VA examination.  There were no notations of eye problems noted on examination.  The first notation of eye problems subsequent to service was when the Veteran was diagnosed as having glaucoma in 2009.  

In conjunction with the June 2012 Board remand, the Veteran was afforded a VA examination in August 2012.  At that time, a diagnosis of open angle glaucoma was rendered.  The Veteran was noted to have 20/200 vision in the left and right eye, correctable to 20/20.  Following examination, the examiner indicated that the Veteran had been treated for open angle glaucoma since May 2011 with topical eye drops nightly.  The Veteran was noted to have excellent best corrected visual acuity of 20/20 in both eyes with no diabetic retinopathy.  The examiner observed that there was a notation of "oval cornea" on separation eye examination in 1980, which meant the Veteran had mild refractive astigmatism that was correctable to 20/20 in both eyes.  The examiner noted that the mild longstanding refractive error was not related to the Veteran's glaucoma condition.  

While the Veteran was afforded the requested examination per the Board remand, the examiner did not provide the necessary opinion.  As such, the matter was referred for an independent medical opinion to determine the etiology of any current eye disorder, to include glaucoma, and its relationship, if any, to the Veteran's period of service.  The examiner indicated that she had reviewed all records.  The examiner stated that it was less likely than not that the Veteran's glaucoma was incurred, caused by, or proximately due to the Veteran's time in the military.  It was her opinion that the Veteran's glaucoma was proximately due to his diabetes mellitus, for which service connection was not in effect.  She stated that her opinion was based upon a comprehensive review of the medical file, CAPRI, and current medical literature.  The examiner cited to several medical articles to support her opinion.   

VA treatment records associated with the claims folder reveal that the Veteran was also diagnosed with visually insignificant cataracts in September 2014.

The Board finds that the weight of the evidence does not demonstrate that the Veteran's current eye disorder had its onset in service.  The Veteran's service treatment records contain no complaints or findings of eye problems in service.  While the Veteran was noted to have oval corneas at the time of separation, this is noted to be refractive error.  Furthermore, as noted above, the Veteran post-service treatment records confirm that he was not diagnosed with any eye disorder until 2009, more than 30 years following his separation from service; therefore, the evidence does not reflect an in-service eye disorder.  

To the extent that the Veteran asserts that he has had eye problems since service, the Board finds that the contemporaneous evidence shows that the Veteran did not report having eye problems at the time of his separation from service.  Moreover, on his initial application for compensation, received in July 1980, the Veteran did not report having eye problems, with normal findings for the eyes being reported on examination.  This suggests to the Board that there was no pertinent eye symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for an eye disorder at the time of the 1980 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from an eye condition since service, or the lack of eye symptomatology at the time he filed the claim, or both.  Eye problems were first reported in 2009, at which time the Veteran was diagnosed with having glaucoma.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed eye disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of eye symptoms since service are not credible.

As to the Veteran's belief that his current eye disorders are related to his period of service, the question of causation of such eye disorders extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the Veteran does not have the requisite training or expertise to diagnose the cause of his current eye disorders.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current eye disorders to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  The March 2013 independent medical opinion examiner specifically indicated that it was less likely than not any current eye disorder was related to the Veteran's period of service and provided detailed rationale to support her opinion following a complete review of the record.  

With regard to refractive error, congenital or developmental defects as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  There is no competent evidence of record linking any other current eye disorder which may be present to the Veteran's period of service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for any current eye disorder, to include glaucoma, cataracts, and visual impairment.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left elbow disorder is denied.  

Service connection for an eye disorder is denied.  


REMAND

Regarding the claimed sleep disorder, to include sleep apnea, while the Veteran did not provide written authorization to obtain treatment records regarding sleep apnea study results from Stanford University, as was requested in the prior Board remand, VA treatment records added to the record reveal that the Veteran has been diagnosed with sleep apnea.  Moreover, the Veteran has reported having sleeping problems which he has related to his psychiatric difficulties.  To date, the Veteran has not been afforded a VA examination to determine the etiology of any current sleeping problems, to include sleep apnea.  Given the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of any current sleeping disorder, and its relationship, if any, to his period of service.  

As to the claim of service connection for a psychiatric disorder other than PTSD, VA treatment records associated with the claims folder reveal that the Veteran has been diagnosed with depression, major depressive disorder, anxiety disorder, and a panic disorder.  The Veteran has reported several incidents in service which he claims cause his current psychiatric disorders.  The Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder other than PTSD, and its relationship, if any, to his period of service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of all current sleep disorders.  The entire record should be made available to the examiner and the examiner should note such review in his/her report.  All indicated tests and studies should be performed and all findings should be reported in detail. 

The examiner is requested to identify all sleep disorders which are present, to include, but not limited to sleep apnea.  For all sleep disorders which are present, the examiner is to indicate whether it is at least as likely as not (50 percent probability or greater) that the identified sleep disorder had its onset in or is otherwise related to service.  If the identified sleep disorders are not related to service, the examiner is then requested to render an opinion as to whether the Veteran's identified sleep disorders are caused or aggravated by (permanently worsened) any current psychiatric disorder.  Complete detailed rationale should be provided for each opinion that is rendered.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), other than PTSD, which may be present.  The entire record should be made available to the examiner and the examiner should note such review in his/her report.  All indicated tests and studies should be performed and all findings should be reported in detail.  The examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to the Veteran's period of service.  Complete detailed rationale should be provided for each opinion that is rendered.

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal. If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


